DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 12, and 13 are objected to because of the following informalities:  
Claim 10, line 4:  said speed control unit should read said forward speed control unit
Claim 12, line 7:  said speed control unit should read said forward speed control unit
Claim 13, line 3:  said speed control unit should read said forward speed control unit.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 2, the phrase such as renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
such as renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to Claim 7, the phrase the considered strand lacks proper antecedent basis.
Further in regards to Claim 7, the phrase such as renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to Claim 10, the term it is unclear.  What does it refer to?
In regards to Claim 11, the phrase further comprising one or more selectors is unclear.  A selector is already disclosed in Claim 10.  Are these intended to be one or more additional selectors beyond that already taught in Claim 10?
In regards to Claim 12, the phrase such as renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to Claim 13, the phrase further comprising at least one tension control unit is unclear.  A tension control unit is already disclosed in Claim 9.  Is this intended to be at least one additional tension control unit beyond that already taught in Claim 9?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8, 9, and 13 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Vega (20080098707).
Vega teaches a method for manufacturing a wire element by interlacing at least one first strand and one second strand distinct from the first strand (Figure 7), said method comprising the following steps:
	an infeed step (a), during which the first strand (left strand) and the second strand (right strand), respectively, are routed to an assembly point (Detail A), at which the first strand and the second strand meet; 
	an interlacing step (b), during which the first strand and the second strand are interlaced with each other, at the assembly point, so as to form a wire element from said at least first and second strands (at Detail A),
	said method (Paragraphs 100, 101) comprising a strand tension control step (a1), in a closed loop, during which step:
	a tension setpoint, called “assembly tension setpoint”, is defined that represents a longitudinal tension state intended to be obtained in the first strand when said first strand reaches the assembly point;
	the tension, called “actual assembly tension” (T_actual), that is exerted inside said first strand is measured at a first tension measurement point that is located along said first strand and upstream of the assembly point relative to the routing direction of said first strand;

	a tension regulating component is controlled, on the basis of said tension error, which component acts on the first strand upstream of the assembly point, so as to automatically converge, inside said first strand, the actual assembly tension (T_actual) towards the assembly tension setpoint (T_set).
	In regards to Claim 2, Vega teaches during the infeed step (a), the first strand is moved towards the assembly point by means of a motorized drive device (Detail 8a) that is located upstream of said assembly point and is arranged to impart a speed, called “forward speed”, to the first strand in response to a drive setpoint that is applied to said motorized drive device, and in that the first tension measurement point, where the actual assembly tension is measured (Detail 13a), is located in a section of the first strand, called “approach section”, that extends from the motorized drive device, upstream, and the assembly point, downstream.
	In regards to Claim 3, Vega teaches during the strand tension control step (a1), the motorized drive device is used as a tension regulating component by adjusting, as a function of the tension error, the drive setpoint that is applied to said motorized drive device (Paragraph 101).
	In regards to Claim 5, Vega teaches each of the first and second strands is controlled separately, the first strand in accordance with the strand tension control step (a1), and the second strand in accordance with a speed control step (a2), by which a forward speed setpoint is set that corresponds to a forward speed value intended to be imparted to the second strand upstream of the assembly point, and a speed regulating component is used that acts on the second strand 
	In regards to Claim 6, Vega teaches it comprises a selection step, by which a decision is taken to opt either for tension control of the second strand by applying a tension control step (a1) to the second strand, or for speed control of the second strand in accordance with a speed control step (a2), by which a forward speed setpoint is set, which corresponds to a forward speed value intended to be imparted to the second strand upstream of the assembly point, and a speed regulating component is used that acts on the second strand upstream of the assembly point, so as to automatically converge the actual forward speed of the second strand towards the forward speed setpoint (Paragraph 100, speed would be adjusted or tension applied to regulate the speed).
	In regards to Claim 8, Vega teaches during the interlacing step (b), the interlacing is carried out by twisting so as to helically wind the second strand around the first strand or to helically wind the second strand and the first strand around each other, so as to form the wire element (Paragraph 61; and twisted together).
	In regards to Claim 9, Vega teaches an installation (Figure 7) for manufacturing a wire element by interlacing at least one first strand and one second strand distinct from the first strand, said installation comprising:
	an infeed device (Details 7b, 7c) responsible for routing the first strand and the second strand, respectively, to an assembly point (Detail A), at which the first stand and the second strand meet;

	wherein said installation comprises a tension control unit (Paragraphs 100, 101), arranged to control the strand tension in a closed loop according to an operating mode called “tension control mode”, said tension control unit to this end comprising:
	a tension setpoint setting component (Paragraphs 100, 101) that allows a tension setpoint, called “assembly tension setpoint”, to be set that represents a longitudinal tension state intended to be obtained in the first strand when said first strand reaches the assembly point;
	a tension monitoring component (Paragraphs 100, 101) that allows the tension, called “actual assembly tension”, that is exerted inside said first strand to be measured at a first tension measurement point that is located along said first strand and upstream of the assembly point relative to the routing direction of said first strand;
	a tension feedback component (Paragraphs 100, 101) that is used to assess an error, called “tension error”, that corresponds to the difference between the assembly tension setpoint and the actual assembly tension of the first strand; and
	a tension regulating component (Paragraphs 100, 101), which is dependent on the tension feedback component and which can act on the first strand upstream of the assembly point, so as to automatically converge, inside said first strand, the actual assembly tension towards the assembly tension setpoint.
	In regards to Claim 10, Vega teaches it comprises a forward speed control unit (Paragraphs 100, 101) arranged to control the forward speed of the first strand in a closed loop according to an operating mode called “speed control mode”, said speed control unit to this end comprising:

	a speed setpoint setting component that allows a setpoint, called “forward speed setpoint”, to be set that corresponds to a forward speed value intended to be imparted to the first strand upstream of the assembly point;
	a speed monitoring component that allows measurement, at a forward speed measurement point that is located along said first strand and upstream of the assembly point, of a speed value, called “actual forward speed”, that represents the actual forward speed of the first strand at the considered measurement point;
	a speed feedback component that allows an error, called “speed error”, to be assessed that corresponds to the difference between the forward speed setpoint and the actual forward speed of the first strand; and
	a speed regulating component, which is dependent on the speed feedback component and which can act on the first strand upstream of the assembly point, so as to automatically converge the actual forward speed of the first strand towards the forward speed setpoint,
and in that said installation comprises a selector (Paragraph 98; local control accessible to an operator) that allows selective activation, for the first strand, of the tension control mode or of the speed control mode.
	In regards to Claim 11, Vega teaches one or more selectors (Paragraph 98; local control accessible to an operator) that allow the selection, for each of the first and second strand and independently for each of the first and second strand, of a tension control mode or, alternatively, of a speed control mode.
In regards to Claim 12, Vega teaches the infeed device comprises a motorized drive device (Detail 8a) that is located upstream of said assembly point and that moves the first strand towards the 
In regards to Claim 13, Vega teaches at least one tension control unit for controlling the tension of the first strand and a speed control unit for controlling the forward speed of the second strand (Detail 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Vega.
In regards to Claim 4, Vega teaches the general concept of feeding and monitoring, but fails to specifically teach during the infeed step (a), the first strand is moved towards the assembly point by means of a motorized drive device that is located upstream of the assembly point, and wherein said method comprises an unwinding step (a0), during which the first strand is unwound from an input reel, by means of an unwinding device, which is distinct from the motorized drive device and which is located upstream of said motorized drive device and which comprises a motorized reel holder intended to receive and to rotate the input reel, at a selected speed called “input reels peed”, and wherein the tension, called actual “unwinding tension”, that is exerted in the first strand is measured at a second tension measurement point that is located along the first strand, between the motorized reel holder and the motorized drive device, and the 
Claim 7 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Vega in view of Haselwander (6776319).
While Vega essentially teaches the invention as detailed, it fails to specifically teach the measurement is performed by a tension monitoring component comprising a thread guide and resiliently deformable support, the deformation of which is measured by means of a suitable sensor.  Haselwander, however, teaches that such structures are well known in the art (Details 56 and 64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such a structure, so as to accurately measure the tension while guiding the strands.  The ordinarily skilled artisan would appreciate the capabilities provided while ensuring safe passage of the strands.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Gilbos et al (5772136) Figure 1, Hartig et al (4200212) Figure 1, Yoshida et al (3828538) Figure 1, Gre (4087956) Figure 1, and Nakagawa et al (20150069166) Abstract
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732